Citation Nr: 0401158	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  O3-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected left hip 
disorder.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  During the pendency of this 
appeal, the veteran moved to Mississippi, and jurisdiction 
over his case was transferred to the Jackson, Mississippi, 
RO, which is the certifying RO.

After a review of the claims file, the Board finds that due 
process mandates that a remand is in order.  This appeal will 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

As a procedural matter, the Board notes that the veteran 
filed claims for a lumbar spine disorder and, separately, for 
scoliosis in July 2001.  He was provided with a letter dated 
in October 2001 to the effect that he was filing a 
"reopened" claim for a lumbar spine disorder secondary to a 
service-connected left hip disability.  He was told 
(erroneously) that he had previously filed a claim for 
benefits and was now requesting the RO to either look at an 
issue previously denied or look at increasing his level of 
disability.  It appears to the Board, however, that he had 
never filed a claim for any type of back disorder.  

Nonetheless, by rating decision dated in January 2002, the RO 
addressed only the scoliosis issue.  In subsequent 
correspondence, the veteran stressed that he desired that the 
lumbar spine claim be considered separately.  By rating 
decision dated in August 2002, the RO ultimately denied the 
claim for a lumbar spine disorder.  However, because he was 
given his due process rights for a "reopened" claim, rather 
than the criteria for an initial claim on a secondary basis, 
the Board finds that the claim should be remanded because of 
due process considerations. 

Further, it appears that RO has not considered additional VA 
medical evidence associated with the claims file with regard 
to this issue.  In addition, a determination should be made 
as to whether there has been recent medical care, and whether 
there are any additional records that should be obtained.  
The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
the duty to notify obligations have been 
satisfied in accordance with the Veterans 
Claims Assistance Act (VCAA).  
Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support his 
claim, what evidence VA will develop, and 
what evidence he must furnish.  If he 
identifies private or VA medical 
evidence, it should be associated with 
the claims file.

2.  Please obtain outpatient treatment 
records related to the claims on appeal 
from the following VA Medical Centers:

?	North Little Rock, Arkansas, for the 
period from October 2002 to the 
present.
?	Biloxi, Mississippi, for the period 
from December 2002 to the present.
?	New Orleans, Louisiana, for the 
period from January 2002 to the 
present.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue as well as a summary of the 
evidence received since the issuance of 
the last SOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

